
	
		I
		111th CONGRESS
		1st Session
		H. R. 3144
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mrs. Dahlkemper
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to promote obesity
		  prevention, including proper nutrition and exercise.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Communities Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)According to the National Health and
			 Nutrition Examination Survey (NHANES) from 2003–2006, for children aged 6–11
			 years and 12–19 years, the prevalence of being overweight was 17 percent and
			 17.6 percent, respectively.
			(2)According to the
			 Surgeon General, overweight adolescents have a 70 percent chance of becoming
			 overweight or obese adults.
			(3)According to the
			 Surgeon General, overweight and obesity are associated with heart disease,
			 certain types of cancer, type 2 diabetes, stroke, arthritis, breathing
			 problems, and psychological disorders, such as depression.
			(4)According to the
			 Surgeon General, an estimated 300,000 deaths per year may be attributable to
			 obesity.
			(5)The Centers for
			 Disease Control and Prevention reports that in 2000, the total cost of obesity
			 in the United States was estimated to be $117 billion.
			(6)According to the
			 Dietary Guidelines produced by the Department of Agriculture, increasing
			 consumption of fruits and vegetables, whole grains, and calcium-rich foods,
			 while reducing saturated fats, trans fats, sodium, added sugars, and excess
			 calories and reducing obesity could dramatically improve Americans’ health and
			 well-being.
			(7)According to the
			 Surgeon General, nearly half of young people aged 12–21 are not vigorously
			 active on a regular basis. Yet, regular physical activity improves strength,
			 builds lean muscle, and decreases body fat.
			3.Community obesity
			 prevention programPart P of
			 title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is
			 amended—
			(1)by redesignating
			 the second and third sections 399R as sections 399S and 399T, respectively;
			 and
			(2)by adding at the
			 end the following:
				
					399U.Community
				obesity prevention program
						(a)In
				GeneralThe Secretary shall make 5-year grants to community
				partnerships for programs to combat obesity.
						(b)Partnership
				MembersTo be eligible to seek a grant under this section, at
				minimum, a community partnership shall include members representing each of the
				following areas:
							(1)Hospitals.
							(2)School
				districts.
							(3)Early childhood
				care providers.
							(4)Local
				governments.
							(5)Health insurance
				companies.
							(6)Pediatricians.
							(7)Other health
				professionals.
							(8)Local
				employers.
							(c)Funding
				requirementsTo be eligible for funding under this section, a
				program shall comply with each of the following:
							(1)Executive
				Council
								(A)The program shall
				have an executive council composed of one partnership member from each of the
				areas listed in subsection (b).
								(B)The executive
				council shall be responsible for governing, overseeing, and managing the
				program.
								(C)The executive
				council shall meet monthly to discuss governing the program.
								(D)The executive
				council shall have subcommittees composed of partnership members representing a
				variety of community participants in order to involve as many people as
				possible.
								(2)Steering
				Committee
								(A)The program shall
				have a steering committee composed of, at minimum, the following:
									(i)Local health
				groups who engage in obesity-related programming.
									(ii)Local
				environmental groups who work on urban planning and forming livable
				communities.
									(iii)Local
				recreational facilities that engage in obesity-related programming.
									(iv)Representatives
				of each of the partnership members.
									(v)Representatives of
				local restaurants or grocery stores that offer healthy food options.
									(vi)Representatives
				of local farmers.
									(vii)Other groups as
				deemed appropriate by the executive committee.
									(B)The steering
				committee shall meet at least 10 times per year and perform the following
				functions:
									(i)Assess the
				progress of the program.
									(ii)Provide
				recommendations to the executive council concerning improvements to the
				program.
									(3)Program
				ComponentsThe program shall address all the different components
				of fighting obesity and include the following:
								(A)Physical exercise
				and a physical activity environment encouraging—
									(i)daily physical
				activity or exercise; and
									(ii)community events
				based around physical activity or exercise.
									(B)Nutritional
				counseling and nutritional environment activities including—
									(i)counseling from a
				registered dietitian;
									(ii)community healthy
				meal and snack ideas—
										(I)at home;
										(II)at school;
										(III)at early
				childhood care; and
										(IV)at the workplace;
				and
										(iii)alternatives to
				unhealthy food choices and availability of nutritious foods, including
				evaluation of potential food deserts and farmers’
				markets.
									(C)Education
				to—
									(i)provide
				information about the importance of eating healthily and maintaining a balanced
				diet to the community;
									(ii)provide
				information about the importance of being physically fit; and
									(iii)provide
				strategies for addressing varying individual capabilities to attain physical
				fitness.
									(D)An evidence-based
				curriculum using the National Institutes of Health’s Ways to Enhance Children’s
				Activity and Nutrition (We Can) program and curriculum to guide the
				program.
								(4)Best
				PracticesThe program shall make use of evidence-based practices,
				strategies, programs, and policies in designing program guidelines.
							(5)CommunicationsThe
				program shall develop a communications plan that involves the entire community,
				utilizing a wide variety of resources.
							(6)Occurrence of
				ProgramThe program shall have both in-school and workplace
				wellness programs to encourage healthier behavior by all participants on a
				consistent basis.
							(7)Wellness
				CoordinatorThe program shall identify a person, to be known as
				the Wellness Coordinator, who will ensure that the program is being implemented
				to encourage healthy lifestyles. The Wellness Coordinator shall provide monthly
				updates to the executive committee and steering committee on the components of
				the program being implemented and progress made towards meeting goals.
							(8)AssessmentThe
				executive committee and steering committee shall perform an assessment of the
				obesity problem in the respective community. The assessment shall
				include—
								(A)measurement of the
				extent of the problem; and
								(B)factors
				contributing to the problem.
								(9)GoalsBased
				on the assessment pursuant to paragraph (8), the executive committee, steering
				committee, and Wellness Coordinator shall work together to lay out achievable
				short- and long-term goals for reducing childhood obesity. These goals shall
				include the following:
								(A)Specific
				percentage decrease in rates of obese adults and children.
								(B)Specific
				percentage decrease in rates of overweight adults and children.
								(C)Specific
				percentage increase in rates of children attaining at least 60 minutes of
				physical activity per day and adults attaining at least 30 minutes of physical
				activity per day.
								(D)Specific
				percentage increase in improved nutrition among children and adults.
								(10)ReportsNot
				later than 12 months after a program first receives funds under this section,
				and annually thereafter, the Wellness Coordinator shall submit a report to the
				Secretary on the success of the program. The report shall include measurement
				of the effectiveness of the program in achieving its goals.
							(d)Prohibition
				against use of funds for administrative expenses
							(1)ProhibitionThe
				Secretary shall prohibit a community partnership awarded a grant under this
				section from using the grant to pay the administrative expenses of the
				partnership's program to combat obesity.
							(2)ExceptionsNotwithstanding
				paragraph (1), the Secretary may allow such community partnership to use the
				grant—
								(A)to pay the
				salaries and benefits of staff responsible for implementing the program;
				or
								(B)to pay the costs
				of performing an assessment under subsection (c)(8).
								(e)PreferenceIn
				selecting grant recipients under this section, the Secretary shall give
				preference to communities with high levels of obesity and related chronic
				diseases.
						(f)Application for
				assistance during subsequent grant yearsTo continue receiving
				assistance through a grant under this section, a community partnership shall
				submit a separate application to the Secretary at the beginning of each fiscal
				year during the grant period. At a minimum, an application so submitted for the
				second or subsequent year of a grant shall include a description of the
				partnership’s progress in the following areas:
							(1)Reducing the
				number of people who are overweight and obese.
							(2)Improving the
				number of people receiving the recommended daily allowance of nutritional food,
				including fruits and vegetables.
							(3)Improving the
				number of people devoting at least 30 minutes a day to physical activity for
				adults and 60 minutes a day for children.
							(g)Funding
							(1)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $10,000,000 for fiscal year 2010 and such sums as may be
				necessary for fiscal years 2011 to 2015.
							(2)Maximum amount
				of grant for first yearFor the first year of a grant to a
				community partnership under this section, the Secretary may award not more than
				$100,000.
							(3)Matching
				fundsWith respect to the costs of a program to combat obesity to
				be funded under this section, the Secretary may make a grant to a community
				partnership only if the partnership agrees to make available non-Federal
				contributions toward such costs in an amount that is not less than $1 for every
				$4 of Federal funds provided pursuant to this
				section.
							.
			
